             Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
____________________________________
                                           )
DANIKA HARTWELL,                           )
   Individually and on behalf of a class   )          C. A. NO. 1:18-CV-11895-DJC
   of persons similarly situated,          )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )
                                           )
AMERICREDIT FINANCIAL SERVICES, )
INC. d/b/a GM FINANCIAL,                   )
                                           )
         Defendant.                        )
___________________________________ )
	        	       	
                      FIRST AMENDED CLASS ACTION COMPLAINT
                                    I.      INTRODUCTION

         This is an action brought on behalf of Danika Hartwell and a putative class of

Massachusetts consumers similarly injured by the unlawful debt collection and car repossession

practices of the defendant, Americredit Financial Services, Inc. d/b/a GM Financial (“GM

Financial”). After repossessing the plaintiff’s and other class members’ vehicles, GM Financial

sent them form post-repossession notices that failed to include key provisions required by law.

The failure to provide a consumer with all appropriate repossession notices and information

required by Massachusetts law gives rise to statutory and other damages.

                                             II.       PARTIES

         1.      The Plaintiff, Danika Hartwell, resides in Taunton, Massachusetts.

         2.      The Defendant, Americredit Financial Services, Inc. d/b/a GM Financial is a

credit lender with a principal office located at 801 Cherry Street, Suite 3600, Fort Worth, Texas

76102.

                                 III.    JURISDICTION AND VENUE

                                                   1
         Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 2 of 17



       3.      Jurisdiction and venue is proper in this Court as the Defendant is a corporation

subject to suit under M. G. L. c. 223 §§ 1, 8 and the Plaintiff resides in Bristol County.

                                    IV.    STATEMENT OF FACTS

       4.      GM Financial is a credit lender that enters into many types of consumer loans,

including auto loans in Massachusetts.

       5.      On or around April 13, 2015, Ms. Hartwell entered into a loan agreement with

GM Financial for the purchase of a 2013 Dodge Dart (the “vehicle” or “automobile”).

       6.      The loan agreement included an amount financed of $17,456.56.

       7.      The debt was incurred by Ms. Hartwell for primarily personal, family, or

household purposes.

       8.      The purchase of the vehicle was a consumer-goods transaction, as defined in M.

G. L. c. 106, § 9-102(24).

       9.      On or around April 5, 2018, GM Financial repossessed the automobile.

       10.     On or around April 9, 2018, GM Financial sent Ms. Hartwell a notice (the

“Repossession Notice”) advising her of the repossession and of its intent to sell the vehicle. See

Exhibit A, Repossession Notice.

       11.     The Repossession Notice erroneously states that “[t]he money from the sale of

this vehicle, less any expenses incurred by GM Financial, may reduce or increase the amount

you owe. You will be required to pay GM Financial the difference if the vehicle sells, including

expenses, for less than the amount you owe. If the vehicle sells, including expenses, for more

than the amount you owe, you will receive a refund, unless it is necessary for GM Financial to

forward this money to another party.” Massachusetts law, however, requires that consumers be

given explicit notice that the fair market value of the vehicle, not the sale price, will be deducted



                                                  2
          Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 3 of 17



from the amount they would owe on their loans after the sale of their vehicle. M. G. L. c. 255B,

§ 20B.

         12.    On information and belief, GM Financial sent form notices to at least 40 other

Massachusetts consumers that were identical and/or substantially similar to the Repossession

Notice attached as Exhibit A, and which also failed to comply with Massachusetts law, in the

four years preceding the date of the filing of this Complaint.

                                    V.      CLASS ALLEGATIONS

         13.    Ms. Hartwell brings this action on behalf of a class of all other GM Financial

customers similarly situated.

         14.    The class consists of all persons to whom GM Financial sent a notice identical

and/or substantially similar to the Repossession Notice attached as Exhibit A at any time during

the four-year period prior to the commencement of this action.

         15.    The named plaintiff meets the requirements of M. G. L. c. 93A, § 9 to pursue this

case on behalf of herself and others similarly situated. The class she seeks to represent is

similarly situated because they were subjected to the same post-repossession practices.

         16.    The plaintiff and class also meet the requirements of Mass. R. Civ. P. 23 to pursue

this action as a class action.

         17.    The class is sufficiently numerous that joinder of all members is impracticable.

         18.    On information and belief, the class encompasses at least 40 customers.

         19.    There are questions of law and fact which are common to all members of the

class. These questions predominate over any question affecting only individual class members.

The gravamen of this complaint is based on the form post-repossession notices which were sent

to all potential class members that affected them in a similar manner.



                                                 3
          Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 4 of 17



        20.    Ms. Hartwell’s claims are typical of the claims of members of the class as all

claims are based on the same factual and legal theories.

        21.    Ms. Hartwell will fairly and adequately represent the interests of class members.

Ms. Hartwell has no conflict with any members of the class and is capable and willing to serve as

a class representative. She has retained counsel competent and experienced in class action

litigation.

        22.    Certification of this class pursuant to Mass. R. Civ. P. 23 is appropriate. Common

questions of law and fact predominate over individual questions. Among the questions of law

and fact common to Ms. Hartwell and the class are:

               a. Whether GM Financial failed to provide consumers with the rights and
                  disclosures mandated by the Massachusetts Uniform Commercial Code;

               b. Whether GM Financial failed to provide the description of the borrower’s
                  liability for a deficiency, violating UCC § 9-614(1)(B);

               c. Whether GM Financial breached its duty of good faith in violation of M. G. L.
                  c. 106 § 1-304; and

               d. Whether GM Financial collected a debt in an unfair, deceptive or
                  unreasonable manner in violation of M. G. L. c. 93 §§ 2, 49.

        23.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, in that:

               a.      The individual class members are not aware that they have been
                       wronged and are thus unable to prosecute individual actions;

               b.      A failure of justice will result from the absence of a class action;

               c.      Concentration of the litigation concerning this matter in this Court
                       is desirable;

              d.       Class treatment is highly efficient given the use of common forms and
                       procedures;

               e.      The amounts at issue for individual class members are not

                                                 4
         Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 5 of 17



                          substantial enough to make individual actions economic; and

                f.        The class is of moderate size and no difficulties are likely to be
                          encountered in the management of a class action.

                                          VI. CAUSES OF ACTION

                              CLASS ACTION CAUSES OF ACTION

        24.     For all counts that follow, the Plaintiff hereby realleges and incorporates by

reference the facts and allegations contained in the preceding paragraphs of this pleading as if

fully set forth herein.

                                             COUNT I
                          Violation of the Massachusetts Commercial Code

        25.     Article 9 of the Massachusetts Commercial Code, M. G. L. c. 106 § 9-101 et seq. ,

imposes duties on lenders who receive or retain security interests in personal property and

conduct private repossessions of that property without first obtaining writ of replevin or other

appropriate court order.

        26.     By entering into a loan agreement, GM Financial engaged in a “consumer-goods

transaction” for purposes of M. G. L. c. 106 § 9-102(24).

        27.     After repossessing Ms. Hartwell’s car and before selling it, GM Financial had the

duty to comply with the notice provisions of M. G. L. c. 106 § 9-614.

        28.     Pursuant to M. G. L. c. 106 § 9-614(1), in a consumer-goods transaction, a post-

repossession, pre-sale notification must provide the following information:

                a.        The information specified in Section 9-613(1);

                b.        A description of any liability for a deficiency of the person to which the

                notification is sent;

                c.        A telephone number from which the amount that must be paid to the



                                                    5
         Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 6 of 17



                        secured party to redeem the collateral under Section 9-623 is available;

                d.      A telephone number or mailing address from which additional

                        information concerning the disposition and the obligation secured is

                        available.

29.    Section 9-614 incorporates a list of information in Section 9-613(1), which states that a

notice must:

             a. Describe the debtor and the secured party;

             b. Describe the collateral that is the subject of the intended disposition;

             c. State the method of intended disposition;

             d. State that the debtor is entitled to an accounting of the unpaid indebtedness and

                state the charge, if any, for an accounting; and

             e. State the time and place of a public disposition or the time after which any other

                disposition is to be made.

       30.      GM Financial failed to comply with Article 9 by incorrectly describing class

members’ potential liability for a deficiency, giving rise to a claim for minimum and statutory

damages as provided by the statute.

       31.      M. G. L. c. 106 § 9-625(c)(2) states that any violation of Article 9 gives rise to a

claim for damages in a minimum amount of the credit service charge plus 10 percent of the

principal amount of the obligation.

                                           COUNT II
                     Violation of the Massachusetts Consumer Protection Act

32.    At all relevant times GM Financial was engaged in trade or commerce for purposes of M.

G. L. c. 93A.




                                                   6
          Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 7 of 17



33.      M. G. L. c. 93A, §2 provides that “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce are declared unlawful.” M.

G. L. c. 93A §9 permits any consumer injured by a violation of c. 93A, §2 to bring a civil action,

including class action, for damages and injunctive relief.

34.      GM Financial violated G. L. c 93A, §2 with respect to Ms. Hartwell and each class

member by engaging in collection practices that were unfair, deceptive, and/or unconscionable.

GM Financial’s unfair and deceptive trade practices include:

            a. Collecting debt in an unfair or unreasonable manner in violation of M. G. L. c.

                93A, §49;

            b. Breaching its duty of good faith in violation of M. G. L. c. 106 § 1-304; and

            c. Failing to provide Ms. Hartwell and class members with the rights and disclosures

                mandated by the Massachusetts Commercial Code.

35.      The consumer protection provisions of the Massachusetts Commercial Code, which

include the notice requirements violated by GM Financial as described herein, are existing

statutes, rules, regulations, or laws, meant for the protection of the public health, safety, or

welfare promulgated by the Commonwealth within the meaning of 940 Code Mass. Regs. §3.

16(3).

36.      GM Financial’s unfair and deceptive practices caused the plaintiff and class members

damages, including, but not limited to, depriving them of accurate information that would allow

them to protect their interests, understand their debts, assert their rights, and make informed

financial decisions.

37.      GM Financial’s actions left class members in a worse position, with respect to asserting

their rights, than they would have been had GM Financial complied with the notice requirements.



                                                 7
         Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 8 of 17



38.     Ms. Hartwell sent GM Financial a written demand for relief, identifying herself and

describing its unfair or deceptive acts or practices and the injury suffered (the “Demand Letter).

This Demand Letter was received by GM Financial and is attached hereto as Exhibit B.

39.     GM Financial replied to this demand, but it failed to in good faith tender adequate relief

to the plaintiff and putative class.

40.     GM Financial willfully and knowingly violated Chapter 93A.

        WHEREFORE, the Plaintiff, Ms. Hartwell, prays that the Court:

        1. Certify this case as a class action pursuant to M. G. L. c. 93A, §9;

        2. Certify this case as a class action pursuant to Mass. R. Civ. P. 23;

        3. Appoint Ms. Hartwell as class representative and the undersigned as class counsel;

        4. Enter judgment against GM Financial for minimum and statutory damages pursuant

            to Article 9 of the Massachusetts Commercial Code on behalf of the plaintiff and

            class members;

        5. Bar and declare unenforceable any deficiency loan balances owed by class members

            to GM Financial for its violations of Article 9 of the Massachusetts Commercial

            Code;

        6. Enter judgment against GM Financial pursuant to M. G. L. c. 93A, §9 for treble

            damages, attorneys’ fees, and costs;

        7. Enjoin GM Financial from continuing to engage in, use, or employ any of the unfair

            and/or deceptive business acts or practices set forth in detail above; and

        8. Grant such other relief as the Court deems just.




                                                   8
         Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 9 of 17



                                                    Respectfully submitted,

                                                    DANIKA HARTWELL,
                                                    By her attorneys,

                                                    /s/ Raven Moeslinger
                                                    _____________________________
                                                    Raven Moeslinger (BBO# 687956)
                                                    Nicholas F. Ortiz (BBO# 655135)
                                                    Law Office of Nicholas F. Ortiz, P. C.
                                                    99 High Street, Suite 304
                                                    Boston, MA 02110
                                                    (617) 338-9400
                                                    rm@mass-legal. com


Dated: November 28, 2018

                                 CERTIFICATE OF SERVICE

        I, Raven Moeslinger, hereby certify that today I caused to be served the within on counsel
for the defendants via ECF service.

                                                    /s/ Raven Moeslinger
                                                    ______________________
                                                    Raven Moeslinger




                                                9
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 10 of 17




                Exhibit A
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 11 of 17
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 12 of 17
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 13 of 17




                Exhibit B
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 14 of 17
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 15 of 17
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 16 of 17
Case 1:18-cv-11895-DJC Document 16 Filed 11/28/18 Page 17 of 17
